DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15 in the reply filed on 03/25/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colvin US 8,459,206.
Regarding claim 1, Colvin discloses a poultry feed device, the device comprising: at least one baffle, wherein said baffle further comprises: an outer hood cover (118); an inner hood cover (120); and an outer shield (102); wherein said outer shield defines an aperture configured to allow a poultry to stick its head through.
Regarding claim 2, Colvin further discloses wherein the outer hood coer has a dome shape (Colvin, Figure 2A)
Regarding claim 3, Colvin further discloses the inner hood has a dome shape (Colvin, Figure 2B).
Regarding claim 4, Colvin further discloses the inner hood cover defines an elongated chamber aperture (Colvin, Figure 2B).
Regarding claim 5, Colvin further discloses the at least one baffle being capable of securing to a poultry feed container through at least one aperture located on a wall of the container (Colvin, Figure 1).
Regarding claim 6, Colvin further discloses the at least one baffle being secured to the poultry feed container by inserting the inner hood into the at least one aperture located on the wall of the container (Colvin, Figure 1).
Regarding claim 7, Colvin further discloses said outer shield of said baffle is larger than said at least one aperture located on said wall of said at least one poultry feed device (Colvin, Figure 1).
Regarding claim 10, Colvin further discloses said poultry feed device has a first and a second baffle (Colvin, Figure 1).
Regarding claim 11, Colvin further discloses said first baffle is secured to said poultry feed container through a first aperture located on said poultry feed container and said second baffle is secured to said poultry feed container through a second aperture located on said poultry feed container (Colvin, Figure 1).
Regarding claim 12, Colvin further discloses said inner hood cover of said first baffle and said second baffle further comprises a rear end (Colvin, Figures 1 and 5A).
Regarding claim 13, Colvin further discloses one or more bolt connects (132) the rear end of the inner hood cover of the first baffle to the rear end of the inner hood cover of the second baffle.
Regarding claims 14 and 15, Colvin further discloses said one or more bolt further comprises a coupling nut (130); wherein coupling is configured to be twisted to tighten the outer shield against said poultry feed container. 

Claim(s) 1-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Puckett et al US 2007/0227453.
Regarding claim 1, Puckett discloses a poultry feed device, the device comprising: at least one baffle, wherein said baffle further comprises: an outer hood cover (32); an inner hood cover (34); and an outer shield (Puckett, Figure 6); wherein said outer shield defines an aperture configured to allow a poultry to stick its head through.
Regarding claim 2, Puckett further discloses wherein the outer hood cover has a dome shape (Puckett, Figure 6)
Regarding claim 3, Puckett further discloses the inner hood has a dome shape (Puckett, Figure 6).
Regarding claim 4, Puckett further discloses the inner hood cover defines an elongated chamber aperture (Puckett, Figure 5).
Regarding claim 5, Puckett further discloses the at least one baffle being capable of securing to a poultry feed container through at least one aperture located on a wall of the container (Puckett, Figure 5).
Regarding claim 6, Puckett further discloses the at least one baffle being secured to the poultry feed container by inserting the inner hood into the at least one aperture (18) located on the wall of the container (Puckett, Figure 6).
Regarding claim 7, Puckett further discloses said outer shield of said baffle is larger than said at least one aperture located on said wall of said at least one poultry feed device (Puckett, Figure 5).
Regarding claim 10, Puckett further discloses said poultry feed device has a first and a second baffle (Puckett, Figure 2).
Regarding claim 11, Puckett further discloses said first baffle is secured to said poultry feed container through a first aperture located on said poultry feed container and said second baffle is secured to said poultry feed container through a second aperture located on said poultry feed container (Puckett, Figure 4).
Regarding claim 12, Puckett further discloses said inner hood cover of said first baffle and said second baffle further comprises a rear end (Puckett, Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puckett et al US 2007/0227453.
Regarding claims 8 and 9, Puckett discloses that the poultry feed device being a container or holder (Puckett, abstract). Not disclosed is that container or holder being a bucket. However, the examiner takes official notice that bucket feeders with lids are known in the art (evidenced by US 4,712,512; US 2,896,575; US 2,890,681). It would have been obvious to one of ordinary skill in the art at the time of the invention for the container of Puckett to be a bucket, as known in the art, as to provide a closed container for the poultry feed device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642